Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155730(80)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  MATTHEW J. ROZEN,                                                                                       Kurtis T. Wilder,
          Plaintiff-Appellee,                                                                                         Justices
                                                                    SC: 155730
  v                                                                 COA: 333250
                                                                    Genesee CC: 13-309379-DM
  KATIE M. ROZEN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing her reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before July 5, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 23, 2017
                                                                               Clerk